       Case 20-91018-AKM-7                            Doc 15            Filed 11/23/20          EOD 11/23/20 10:03:51                        Pg 1 of 10


F,11 in this information to 1dent1f your case
Debtor                     Lindsey M Corrie
                      Name
United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF IN DIANA

Case number       20-91018-AKM




Official Form 427
Cover Sheet for Reaffirmation Agreement
                                                                                                                                                               12/15
Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
and file the documents within the time set under Bankruptcy Rule 4008.


■ :.,,u-~ Explain the Re~ayment Terms of the Reaffirmation Agreement
                                   u Citizens Union Bank
 1. Who is the creditor?
                                       Name of the creditor

 2. How much is the debt?              On the date that the bankruptcy case is filed $      118,932.00
                                       To be paid under the reaffirmation agreement$        120,211.49
                                          $         576.41          per month for                months (if fixed interest rate)


                                   r Before the bankruptcy case was
 3. What is the Annual
    Percentage Rate (APR)          • filed               4.816            %
    of interest? (See              I                                                            D Fixed rate
    Bankruptcy Code                 1Under the reaffirmation
                                   ~ agreement                          4.816        %          ~ Adjustable rate
    6 524/kl/Jl/El.l
                                  '<

 4. Does collateral secure         f□     No
    the debt?
                                   "~     Yes.                    Describe the collateral. Real estate at 12914 Covered Bridge Rd, Sellersburg, IN
                                                                         47172
                                                                  Current market value $      402,200.00

 5. Does the creditor assert           ~No
    that the debt is
    nondischargeable?                  D Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is
                                       nondischaraeabie.

 6. Using information from ~;;tt:(IA,';~i'.'
                                     ome and expenee, reported on Schedulee I end J
    Schedule I: Your Income ·;,;; •.. "·
                                                                                                     l   ( :come and expenses stated on the ,;affirmation
                                                                                                          agraement                    -        ~- · '
    (Official Form 1061) and     6a. Combined monthly income       $ 6,1 45.90                           6e. Monthly income from all          $    6,145.90
    Schedule J: Your             from line 12 of Schedule I                                                  sources after payroll
    Expenses (Official Form                                                                                  deductions
    106J), fill in the amounts . .
                                 pb. Monthly expenses from       - $                                     6f. Monthly expenses                -$   8,654.25
                                 'Column A, line 22c of Schedule
                                                                      8,654.25
                                 J



                                   6c. Monthly payments on all            - $ 0.00                       69. Monthly payments on all         -$   0.00
                                   reaffirmed debts not listed on                                            reaffirmed debts not
                                   Schedule J                                                                included in monthly
                                                                                                             expenses

                                   6d. Scheduled net monthly                $ [2 ,508.35]                6h. Present net monthly              $   [2,508.35)
                                   income                                                                    income
                                   1Subtract     lines 6b and 6c from                                        Subtract lines 6f and 69
                                   6a.                                                                       from 6e.
                                   ~
                                   )f the total is less than 0, put the                                      If the total is less than 0 ,
                                   number in brackets.                                                       put the number in
                                   ~                                                                         brackets.

Official Form 427                                          Cover Sheet for Reaffirmation Agreement                                                             page 1
Software Copyright (c) 1996-2020 Be·s t Case, LLC - www.bestcase .com                                                                             Best Case Bankruptcy
         Case 20-91018-AKM-7                                Doc 15     Filed 11/23/20             EOD 11/23/20 10:03:51                         Pg 2 of 10


    7. Are the Income                  r~    No
       amounts on lines 6a
       and Ge different?               ,   D Yes.                                Explain why they are different and complete line
                                                                                 10. _ _ _ _ _ _ _ _ _ _ _ __ __



    8. Are the expense                     ~ No
       amounts on lines 6b
       and Sf different?               ,   D Yes.                                Explain why they are different and complete line
                                                                                 10. _ _ _ _ _ _ _ _ _ _ _ _ _ __



    9. Is the net monthly                  D No                                 A presumption of hardship arises (unless the creditor is a credit union).
       Income In line 6h less                                                   Explain how the debtor will make monthly payments on the reaffirmed debt and
                                           ~Yes.                                pay other living expenses. Complete line 10.




    10. Debtor's certification
        about lines 7-9
       If any answer on lines 7-9 is
       Yes, the debtor must sign
                                                                                                    X
                                                                                                        ----------------
                                                                                                        Signature of Debtor 2 (Spouse Only in a Joint
       here.                                                                                            Case)

       If all the answers on lines
       7-9 are No o to line 11 .

    11. Did an attorney                    0No
        represent the debtor In
        negotiating the                i ~ Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
        reaffirmation
        agreement?                                  0No
                                                    ~Yes




-               Sign Here

    Whoever fills out this form        I certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
    must sign here.                    parties Identified on this Cover Sheet for Reaffirmation Agreement.


                                                                                                                   Date    II   II   'j {   LC L. \)
                                                                                                                          MM/DD/ YYYY




                                             Printed Name




                                             Check one:

                                             [;3°'Debtor or Debtor's Attorney

                                             D Creditor or Creditor's Attorney




Official Form 427                                             Cover Sheet for Reaffirmation Agreement                                                               page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase .com                                                                                     Best Case Bankruptcy
         Case 20-91018-AKM-7                              Doc 15        Filed 11/23/20        EOD 11/23/20 10:03:51                 Pg 3 of 10



B2400A (Form B2400A) (12/ 15)

                                                                                        Check one.
                                                                                          ~   Presumption of Undue Hardship
                                                                                          D No Presumption of Undue Hardship
                                                                                        See Debtor's Statement in Support of Reaffirmation, Part       fl
                                                                                        below, to determine which box to check



                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
            Lindsey M Corrie
 In re      Shawn A Bramlett                                                                                  Case No.        20-91018-AKM
                                                                                  Debtor(s)                   Chapter         7



                                                             REAFFIRMATION DOCUMENTS

                Name of Creditor:                   Citizens Union Bank

              D     Check this box if Creditor is a Credit Union

PART I. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation Agreement, you must
review the important disclosures, instructions, and definitions found in Part V of this form.
                                      l
A. Brief description of the original agreement being reaffirmed:
2nd Mortgage on 12914 Covered Bridge Rd, Sellersburg, IN 4 7172                                      For example, auto loan



B. AMOUNT REAFFIRMED:                                                $ _ _ _ _ _1_2_0,_21_1_.4_9_

            The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include unpaid principal,
            interest, and fees and costs (if any) arising on or before October 16, 2020, which is the date of the Disclosure
            Statement portion of this form (Part V).

           See the definition of''Amount Reaffirmed" in Part V, Section C below.

C. The ANNUAL PER&ENTAGE RATE applicable to the Amount Reaffirmed is _4_.8_1_6_ _ _ %.

            See definition of l'Annual Percentage Rate" in Part V, Section C below.
                                      (

            This is a (check one)                □ Fixed rate                                  ~     Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate disclosed
here.

D. Reaffirmation Agreement Repayment Terms (check and complete one):

           ~ $ 576.41   per month for __ months starting on November 7, 2020 . Ten year note with a maturity date of
            March 23, 2028. ,
                          -
           D Describe repayment terms, including whether future                       payment amount(s) may be different from the initial
            payment amount 1,

Software Copyright (c) 1996-2020 Best Case, LLC • www.bestcase.com                                                                       Best Case Bankruptcy
        Case 20-91018-AKM-7                               Doc 15         Filed 11/23/20       EOD 11/23/20 10:03:51                    Pg 4 of 10



B2400A (Form 2400A) (12/ 15)                                                                                                                      Page 2

E. Describe the collateral, if any, securing the debt:

                           Description:                                Real estate at 12914 Covered Bridge Rd,
                                                                       Sellersburg, IN 47172
                           Current Market Value                      $         402,200.00


F. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?

            ~Yes. What was the purchase price for the collateral?                                          $  119,100.00
            D No.What was the amount of the original loan?                                                 $-
                                                                                                            _-_-_- _- _- _


G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed debt
and any related agreement:

                                                             Terms as of the                                   Terms After
                                                             Date of Bankruptcy                                Reaffirmation
             Balance due (including
            fees and costs) ;                            $               120,538.87                    $              120,211.49
             Annual Percentage Rate                                           4.816   %                                    4.816   %
             Monthly Payment                             $                   576.41                    $                  576.41

                                      \

H.    D    Check this box if the creditor is agreeing to provide you with additional future credit in connection with
           this Reaffirmation Agreement. Describe the credit limit, the Annual Percentage Rate that applies to
           future credit and any other terms on future purchases and advances using such credit:


PART II. DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you represented by an attorney during the course of negotiating this agreement?

            Check one. ~ Yes                     □ No
                                     ~




B. Is the creditor a credit union?
                                     I

            Check one. D Y ~s                    ~No
                                      l
C. If your answer to EITHER question A.or B. above is "No," complete 1. and 2. below.

      I. Your present monthly income and expenses are:

             a. Monthly income from all sources after payroll deductions
             (take-home pay plus any other income)                                                                                 $            6,145.90
                                     ~



             b. Monthly expenses (including all reaffirmed debts except this one)                                                  $ _ _ _8_,0_7_7_.8_4_

             c. Amount avail~ble to pay this reaffirmed debt (subtract b. from a.)                                                 $ _ _ _-_1_,9_3_1._94_

             d. Amount of monthly payment required for this reaffirmed debt                                                        $ _ _ _ _5_7_6_.4_1_
                                     '
If the monthly payment o~ this reaffirmed debt (lin e d.)                      is greater than the amount you have available to pay this
Software Copyright (c) 1996-2020 Best C ase, LLC -www.bestcase.com                                                                         Best Case Bankruptcy
        Case 20-91018-AKM-7                              Doc 15         Filed 11/23/20     EOD 11/23/20 10:03:51   Pg 5 of 10



B2400A (Form 2400A) (12/15)                                                                                                   Page 3

reaffirmed debt (line c.), .you must check the box at the top ofpage one that says "Presumption of Undue Hardship."
Otherwise, you must check the box at the top ofpage one that says "No Presumption of Undue Hardship."

     2. You believe this reaffirmation agreement will not impose an undue hardship on you or your dependents because:

            Check one of the two statements below, if applicable:

            D   You can afford to make the payments on the reaffirmed debt because your monthly income is greater than
            your monthly expenses even after you include in your expenses the monthly payments on all debts you are
            reaffirming, including this one.

            Ii] You can afford to make the payments on the reaffirmed debt even though your monthly income is less than
            your monthly expenses after you include in your expenses the monthly payments on all debts you are
            reaffirming, including this one, because: ' \ \
                 I in.lend ~             \2f,tr>))1J    ftn:\?'o~ta -    H11.,~"'avvl   lLLvvWlit -lAMplo"UI
            Use an additional page if needed for a full explanation.
                                     r
D. If your answers to BOTH questions A. and B. above were "Yes," check the following statement, if applicable:


            D  You believe this Reaffirmation Agreement is in your financial interest and you can afford to make the
            payments on the lreaffirmed debt.

Also, check the box at the top ofpage one that says "No Presumption of Undue Hardship. "




Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                      Best Case Bankruptcy
Case 20-91018-AKM-7   Doc 15   Filed 11/23/20   EOD 11/23/20 10:03:51   Pg 6 of 10
        Case 20-91018-AKM-7                              Doc 15     Filed 11/23/20   EOD 11/23/20 10:03:51       Pg 7 of 10



B2400A (Form 2400A) (12/ 15)                                                                                                   Page 5
PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I above) and
these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the decision
is in your best interest. If these steps, which are detailed in the Instructions provided in Part V, Section B below, are not
completed, the Reaffirmation Agreement is not effective, even though you have signed it.

A.         DISCLOSURE STATEMENT

            1.   What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal obligation
                 to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if you default on
                 your reaffirll\ed debt after your bankruptcy case is over, your creditor may be able to take your property or
                 your wages. Your obligations will be determined by the Reaffirmation Agreement, which may have changed
                 the terms of the original agreement. If you are reaffirming an open end credit agreement, that agreement or
                 applicable la~ may permit the creditor to change the terms of that agreement in the future under certain
                               1
                 conditions.

           2.    Are you reqilired to enter into a reaffirmation agreement by any law? No, you are not required to
                 reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be sure you can afford
                 the payments1that you agree to make.

            3. What ifyouf creditor has a security interest or lien? Your bankruptcy discharge does not eliminate any
               lien on your property. A " lien" is often referred to as a security interest, deed of trust, mortgage, or security
               deed. The property subject to a lien is often referred to as collateral. Even if you do not reaffirm and your
               personal liability on the debt is discharged, your creditor may still have a right under the lien to take the
               collateral if you do not pay or default on the debt. If the collateral is personal property that is exempt or that
               the trustee has abandoned, you may be able to redeem the item rather than reaffirm the debt. To redeem , you
               make a singl<t payment to the creditor equal to the current value of the collateral, as the parties agree or the
               court determines.

           4.     How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into a
                  reaffirmation:;agreement, you must do so before you receive your discharge. After you have entered into a
                  reaffirmatiorfagreement
                                I
                                              and all parts of this form that require a signature have been signed, either you or the
                  creditor should file it as soon as possible. The signed agreement must be filed with the court no later than 60
                  days after th~ first date set for the meeting of creditors, so that the court will have time to schedule a hearing
                  to approve th~ agreement if approval is required. However, the court may extend the time for filing, even after
                  the 60-day period has ended .

            5.    Can you caricel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time before
                  the bankruptcy court enters your discharge, or during the 60-day period that begins on the date your
                  Reaffirmation Agreement is filed with the court, whichever occurs later. To rescind (cancel) your
                  Reaffirmatior Agreement, you must notify the creditor that your Reaffirmation Agreement is rescinded (or
                  canceled). Remember that you can rescind the agreement, even if the court approves it, as long as you rescind
                  within the time allowed.
                                     !
                                     '
            6.    When will this Reaffirmation Agreement be effective?

                  a. If you wer1 represented by an attorney during the negotiation of your Reaffirmation Agreement

                        i. if the creditor is not a Credit Union , your Reaffirmation Agreement becomes effective when it is filed
                        with the court unless the reaffirmation is presumed to be an undue hardship. If the Reaffirmation
                        Agreement is presumed to be an undue hardship, the court must review it and may set a hearing to
                        determine whether you have rebutted the presumption of undue hardship.
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                      Best Case Bankruptcy
        Case 20-91018-AKM-7                               Doc 15     Filed 11/23/20   EOD 11/23/20 10:03:51      Pg 8 of 10



B2400A (Form 2400A) (12/15)                                                                                                   Page 6


                        ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it is filed
                        with the court.


                  b. If you were not represented by an attorney during the negotiation of your Reaffirmation Agreement,
                  the Reaffirmation Agreement will not be effective unless the court approves it. To have the court approve
                  your agreement, you must file a motion. See Instruction 5, below. The court will notify you and the creditor
                  of the hearing on your Reaffirmation Agreement. You must attend this hearing, at which time the judge will
                  review your ~eaffirmation Agreement. If the judge decides that the Reaffirmation Agreement is in your best
                  interest, the agreement will be approved and will become effective. However, if your Reaffirmation
                  Agreement is for a consumer debt secured by a mortgage, deed of trust, security deed, or other lien on your
                  real property, ilike your home, you do not need to file a motion or get court approval of your Reaffirmation
                  Agreement.

            7.    What if you ~ave questions about what a creditor can do? If you have questions about reaffirming a debt
                  or what the law requires, consult with the attorney who helped you negotiate this agreement. If you do not
                  have an attorney helping you, you may ask the judge to explain the effect of this agreement to you at the
                  hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a creditor "may" do, it
                  is not giving ijny creditor permission to do anything. The word "may" is used to tell you what might occur if
                  the law permits the creditor to take the action.

B.          INSTRUCTIONS
                            1
            I. Review these'. Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm, review
               and complete the information contained in the Reaffirmation Agreement (Part I above). If your case is a joint
               case, both spquses must sign the agreement if both are reaffirming the debt.

            2.    Complete the Debtor' s Statement in Support of Reaffirmation Agreement (Part II above). Be sure that you
                  can afford to hiake the payments that you are agreeing to make and that you have received a copy of the
                  Disclosure Statement and a completed and signed Reaffirmation Agreement.
                                      .l
            3.    If you were represented by an attorney during the negotiation of your Reaffirmation Agreement, your attorney
                  must sign and, date the Certification By Debtor's Attorney (Part IV above).

            4. You or your creditor must file with the court the original of this Reaffirmation Documents packet and a
               completed R~affirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

            5. Ifyou are no( represented by an attorney, you must also complete and file with the court a separate document
                  entitled "Motion for Court Approval of Reaffirmation Agreement" unless your Reaffirmation Agreement is for
                  a consumer d_~bt secured by a lien on your real property, such as your home. You can use Form 2400B to do
                  this.

C.          DEFINITIONS               I
                                      '
                                      ~
            I . "Amount Re,affirmed" means the total amount of debt that you are agreeing to pay (reaffirm) by entering
                into this agreement. The total amount of debt includes any unpaid fees and costs that you are agreeing to pay
                that arose on ~ r before the date of disclosure, which is the date specified in the Reaffirmation Agreement (Part
                I Section B apove). Your credit agreement may obligate you to pay additional amounts that arise after the
                date of this disclosure. You should consult your credit agreement to determine whether you are obligated to
                pay additiona} amounts that may arise after the date of this disclosure.

            2.    "Annual Percentage Rate" means the interest rate on a loan expressed under the rules required by federal
                  law. The annual percentage rate (as opposed to the "stated interest rate") tells you the full cost of your credit
                  including mahy of the creditor's fees and charges. You will find the annual percentage rate for your original

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
        Case 20-91018-AKM-7                               Doc 15     Filed 11/23/20   EOD 11/23/20 10:03:51   Pg 9 of 10



B2400A (Form 2400A) (12/15)                                                                                               Page 7
                                       f

                  agreement on the disclosure statement that was given to you when the loan papers were signed or on the
                  monthly statements sent to you for an open end credit account such as a credit card.
            3.    "Credit Union" means a financial institution as defined in 12 U.S.C. § 461(b)(l)(A)(iv). It is owned and
                  controlled by,and provides financial services to its members and typically uses words like "Credit Union" or
                  initials like "C.U." or "F.C.U." in its name.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
         Case 20-91018-AKM-7                           Doc 15         Filed 11/23/20         EOD 11/23/20 10:03:51          Pg 10 of 10



B2400B (Form B2400B) (12/15)
                                                              United States Bankruptcy Court
                                                                    Southern District of Indiana
            Lindsey M Corrie '
 In re      Shawn A Bramlett                                                                            Case No.     20-91018-AKM
                                                                                 Debtor(s)              Chapter      7

                                   MOTION FOR APPROVAL OF REAFFIRMATION AGREEMENT


           I (we), the debtor(s), affirm the following to be true and correct:

           I am not represented by an attorney in connection with this reaffirmation agreement.

       I believe this reaffirmation agreement is in my best interest based on the income and expenses I have disclosed in
my Statement in Support of Reaffirmation Agreement, and because (provide any additional relevant reasons the court should
consider):     ~ff.              \S. UJXVUi\J. '\)~W~                     1)~   1Wl.U1 f~Vl\WJ~- ~ \>Ji\\                   ~ ~tAJ
              ~ ~l.l- ~ \lr-w p""(vwu..l-- f..h.tE.'otuitl ,s.                           ~lot-\td   a...k-..l h\Je<o \\A-   VU>~ 1 ~
              MoJU f(.1.4~·
           Therefore, I ask the court for an order approving this reaffirmation agreement under the following provisions
(check all applicable boxes}: }

                       D    11 U.S.C. § 524(c)(6) (debtor is not represented by an attorney during the course of the negotiation of
                        the reaffirmation agreement)
                                     \


                       ~  11 U.~.C. § 524(m) (presumption ofundue hardship has arisen because monthly expenses exceed
                        monthly income, as explained in Part II of Form B2400A, Reaffirmation Documents)



Signed:         t(Debtor)      ~
                 (Joint Debtor,Jif any)

Date:                    I\\ \lt t'W




Software Copyright (c) 1996-2020 Best Case. LLC -www.bestcase.com                                                               Best Case Bankruptcy
